Judgment, Supreme Court, New York County (Micki Scherer, J., at hearing; Ira Beal, J., at plea; Charles Solomon, J., at sentence), rendered April 19, 2000, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. Defendant’s behavior matched the pattern of drug activity that *650the police had previously observed at the same drug-prone corner, particularly with respect to the type of packaging usually employed by drug dealers at that location. These circumstances, coupled with defendant’s furtive behavior upon the approach of the police, gave rise to probable cause (see People v Jones, 90 NY2d 835 [1997]; People v Brown, 304 AD2d 321 [2003], lv denied 100 NY2d 536 [2003]; People v Alexander, 218 AD2d 284 [1996], lv denied 88 NY2d 964 [1996]). Concur— Saxe, J.P., Rosenberger, Friedman and Marlow, JJ.